DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/05/2022. Claims 1-2 and 4-7 are pending and have been examined
Any objection/ rejection not mentioned from the previous action have been withdrawn by the examiner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
With respect to the Drawing objection, the Applicant has amended the Specification by adding the necessary reference character. Therefore, the objection has been withdrawn by the Examiner.
With respect to the objection relating to Abstract and Specification, the Applicant has amended the Abstract and the Specification accordingly. Therefore, the objections have been withdrawn by the Examiner.
With respect to the Claim objection, the amended claims have overcome the objections made by the Examiner in the previous action. However, due to the amended changes to the claims, new claim objections have been found and noted below in the office action.
With respect to the Claim rejection under 35 USC § 101, the Applicants asserts that, 
“the amended claims now recite signals comprising an audio signal, which is not an abstract idea. Further, the added feature directed to an equation for determining a total loss function of a signal comprising an audio signal amounts to sufficiently more than the judicial exception. Accordingly, the rejection under 101 is considered to have been overcome, and withdrawal of the rejection is respectfully requested.”

	The Examiner respectfully disagrees with this assertion. The Examiner notes that having an audio signal does not overcome the abstract idea rejection. The audio signal can be in any format; for example, it can be in waveform or spectrum format both of which can have a corresponding representative signal equation, this representative equation can be found by an individual skilled in the art by utilizing relevant signal processing concept using mental processes and putting it on paper using relevant mathematical format. Furthermore, the found audio signal representation can be quantized by simply indexing or framing the signal equation and assigning relevant quantization bit coding to each index or frame.  As for the equation limitation added to the amended claim, the examiner notes that they are consider mathematical computation which does not require additional elements to perform. Therefore, the language of the claim is still tied to the abstract idea of human performing mental and mathematical activities. Hence, this rejection has been maintained. This applies to all the claims. 
	To overcome the 35 USC § 101 rejection, the Examiner suggests the Applicant to incorporate the trained neural network aspect mentioned in the Specification into the independent claims.
with respect to the Claim rejection under 35 USC § 103, the applicant has overcome the rejection made in the previous office action by adding the equations specifying the detailed loss function computation based on both the cross entropy and class index. 
Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities: 
Claim 1 (line 3-4) and claim 4 (line 3-4) recites “a signal comprising an audio signal” which should read “the signal comprising the audio signal”. 
Claim 1 (line 5) and claim 4 (line 5) recites “the signal comprising an audio signal” which should read “the signal comprising the audio signal”. 
Claim 1 (line 21) and claim 4 (line 22) recites “a prediction quantization index” which should read either “the predictive quantization index” or “the prediction quantization index”.
Claim 2 and 5 recites “a softmax” which should read “the softmax”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 4 recites the term, “the parameters”. There is insufficient antecedent basis for this limitation in the claims as there is no prior mention of the cited term within the respective independent claim set. To overcome this rejection, it is advised to change the cited terms in the claim set as follows: “parameters”.
Claim 2 and 5-7 are rejected due to their dependency on rejected independent claims 1 and 4.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-7 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
The independent claim 1 is directed to the abstract idea of:

    PNG
    media_image1.png
    709
    633
    media_image1.png
    Greyscale

The limitations of “determining…”, “inputting…”, “determining…”, and “<Equation> …”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing mathematical concepts. An ordinary person skilled in the art would be able to get quantization index by utilizing relevant computational concepts using pen and paper. The audio signal mentioned can be in any format. For example, it can be in waveform or spectrum format, both of which can have a corresponding representative signal equation created by an individual skilled in the art by utilizing relevant signal processing concept using mental process and putting it on paper using relevant mathematical format. Furthermore, a human would be able put the signal representation into a finite range and divided it into equal step size to get the quantization index. The found audio signal representation can be quantized by simply indexing or framing the signal equation and assigning relevant quantization bit coding to each index or frame.  A human would also be able input an input signal representation into a neural network and apply activation function to an output layer of the neural network classifier by using pen and paper alongside relevant mathematical concepts. The neural network classifier mentioned within the claim lacks a specific integration within the method claim as it is shown to be only receiving and outputting data. Also, depending on the complexity of the neural network, human would be able to perform relevant corresponding calculation manually using pen and paper. The determining loss function step can also be performed by a human either mentally or with simple mathematical computation using pen and paper. Moreover, the detailed equation limitation for loss function computation is considered mathematical computation which can be processed by an individual skilled without any use of additional elements.
The judicial exception is not integrated into a practical application since claim 1 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea making it ineligible for patent.
The dependent claims 2 is directed towards the abstract idea of activation function used at the output layer of neural network classifier being SoftMax. The limitation of using SoftMax as the activation function is only specifying a computation concept that is being used which a human can very well perform on the output data of activation function either mentally or mathematical by using pen and paper. 
Dependent claims 2 do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The independent claim 4 is directed to the abstract idea of:

    PNG
    media_image2.png
    722
    651
    media_image2.png
    Greyscale

The limitations of “determining…”, “inputting…”, “determining”, “determining…”, and “<Equation> …”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and mathematical utilizing concepts. An ordinary person skilled in the art would be able to get quantization index by utilizing relevant computational concepts using pen and paper. The audio signal mentioned can be in any format; for example, it can be in waveform or spectrum format both of which can have a corresponding representative signal equation created by an individual skilled in the art by utilizing relevant signal processing concept using mental process and putting it on paper using relevant mathematical format. Furthermore, a human would be able put the signal representation into a finite range and divided it into equal step size to get the quantization index. The found audio signal representation can be quantized by simply indexing or framing the signal equation and assigning relevant quantization bit coding to each index or frame.  A human would also be able input an input signal representation into a neural network and apply activation function to an output layer of the neural network classifier by using pen and paper alongside relevant mathematical concepts. The neural network classifier mentioned within the claim lacks a specific integration within the method claim as it is shown to be only receiving and outputting data. Also, depending on the complexity of the neural network, human would be able to perform relevant corresponding calculation manually using pen and paper. Determining of predictive quantization can also be performed by human through mental analysis of activation function output and selecting the highest value to calculate the predictive quantization index by utilizing relevant concept and drawing them down using pen and paper. As for the determining loss function step, it can also be performed by a human using referenced equation in the claim. The detailed equation limitation for loss function computation is considered mathematical computation which can be processed by an individual skilled without any use of additional elements.
The judicial exception is not integrated into a practical application since claim 4 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea making it ineligible for patent.
The dependent claims 5 is directed towards the abstract idea of activation function used at the output layer of neural network classifier being SoftMax. The limitation of using SoftMax as the activation function is only specifying a computation concept that is being used which a human can very well perform on the output data of activation function either mentally or mathematical by using pen and paper.
The dependent claim 6 is directed towards the abstract idea of total loss function being determined by combination of loss function for cross entropy and loss function of an index. Similar to claim 2, here the claims are being used to specify which concept are being utilized to determine the total loss function. Using the mentioned calculation concept, a human would be able to find the total loss function either by doing computation on pen and paper or by mental processes.
The dependent claim 7 is directed towards the abstract of “the neural network classifier sets a quantization level when the reference quantization index is determined by quantizing the input signal as a class and trains a neural network.” As mentioned for claim 1 and 4, under broadest reasonable interpretation, computation and concepts utilized by a neural network classifier can be performed by a human either mentally or using pen and paper. Therefore, setting quantization level when reference quantization index is found, to train a neural network, is something that can be performed by a human. For example, A human skilled in the art would be able to determine quantization index of input by utilizing relevant concept. Furthermore, the index found can be used by human as training data to feed into a neural network to train it.
Dependent claims 5-7 do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Allowable Subject Matter
Claims 1-2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101, if rewritten to overcome the rejections under 35 USC 112, and if rewritten to overcome the claim objections, set forth in this office action.
The following is a statement of the reason for the indication of the allowable subjection matter:
The closest prior art found (Huang, Document ID: "Deep learning vector quantization for acoustic information retrieval") teaches the limitation of audio signal quantization and framing to train a neural network using cross entropy loss (see, section 3.1 and section 3.2).
(Non-Patent literature: “Conditional Probability Models for Deep Image Compression”) teaches reconstruction loss function.
Terada (Document ID: US 20180184123 A1) teaches encoding method which includes quantization and inverse quantization.
Garcia and Toth both teach the error function computation; however, fail to mention total loss function being computed
However, none of the cited prior art of record either alone or in combination thereof teaches the loss function equations detailed in the independent claims 1 and 4. The specifics of the total loss equation including the computation based on the cross entropy and the class index is not being taught by any prior art made of record.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm (every other Friday Off)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659 

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659